Title: From George Washington to William Pearce, 28 August 1796
From: Washington, George
To: Pearce, William


        
          Mr Pearce,
          Philadelphia 28th Augt 1796
        
        Your letter of the 23d instt with the Reports, came to my hands yesterday; and this will be put into the Post office tomorrow for Chester Town.
        From what you have said of the person I wa⟨s⟩ enquiring after, I am well Satisfied h⟨e⟩ would not answer my purposes, as a Manager. Propensity to gaming, & running about, are such disqualifications in ⟨m⟩y estimation, as scarcely to find a coun⟨te⟩rpoise in all the good properties (h⟨owev⟩er numerous they may be) he can po⟨ssess.⟩ No further thought therefore ne⟨ed⟩ ⟨mutilated, ⟩ed on him.
        ⟨mutilated⟩ person, I hav⟨mutilated⟩ as yo⟨mutilated⟩ a very good ⟨mutilated⟩—but ⟨mutilated⟩er acted u⟨mutilated⟩ Scale ⟨mutilated⟩ ever had hi⟨s⟩ ⟨mutilated⟩riety of objects ⟨mutilated⟩e (to use a c⟨mutilated⟩ of Water. I⟨mutilated⟩d of any, as yo⟨mutilated⟩ stand upon better g⟨ro⟩und than he does; being bred a Farm⟨er⟩ and understanding, as I am told he ⟨d⟩oes, Stock and Meadowing well. I shall continue my enquiries, more ⟨mi⟩nutely, into his qualifications; Bu⟨t⟩ as it is a matter interesting to me, t⟨o o⟩btain a person of experience, & es⟨ta⟩blished character, I wish you would m⟨a⟩ke my wants known, and if yo⟨u s⟩hould find a person whom you judge ⟨fr⟩om your own knowledge, or such inform⟨a⟩tion as you can entirely rely on; You ⟨w⟩ould mention him to me, and ascertai⟨n⟩ whether he is to b⟨e⟩ had, and on wha⟨t⟩ terms.
        At any ra⟨te en⟩deavor to get ⟨mutilated⟩ good Oversee⟨rs⟩ ⟨mutilated⟩ ⟨t⟩he places of Vi⟨o⟩let & Cash. ⟨mutilated⟩uld be had from ⟨mutilated⟩est farm ⟨mutilated⟩ ⟨t⟩he East⟨ern⟩ ⟨mutilated⟩e, I should ⟨mutilated⟩ ⟨be⟩cause they ⟨mutilated⟩ more in ⟨mutilated⟩ ⟨fa⟩rming than ⟨mutilated⟩e in Virg⟨inia⟩ ⟨mutilated⟩ but Much ⟨mutilated⟩s at it, mergin⟨g⟩ ⟨mutilated⟩ cultivation ⟨mutilated⟩ ⟨com⟩patible with ⟨mutilated⟩ & Graising.
        ⟨You⟩ have not said whether Neal conti⟨nues⟩ or not, on his present lay; nor n⟨ot⟩hing concerning Allison. The latter ⟨mutilated⟩eed, as he has a wife, I am myself in d⟨ou⟩bt about; even if he was disposed to stay, ⟨& I⟩ would not agree to it at any rate, u⟨n⟩less his wife will undertake the ca⟨re⟩ & management of the Spinners & knit⟨te⟩rs, under his Inspection, & authority to make

them do their duty properly; without suffering such imposions in the yarn, and idle doings as the Garde⟨n⟩ers wife submitted to.
        If you get this l⟨etter⟩ on the Eastern s⟨hore⟩, answer it by ⟨the fi⟩rst Post, th⟨at I m⟩ay know it ha⟨s bee⟩n received, ⟨mutilated⟩ t my repea⟨mutilated⟩ sam⟨mutilated⟩ts in a Seco⟨mutilated⟩ to ⟨mutilated⟩ ⟨t⟩he receipt ⟨mutilated⟩ it ma⟨mutilated⟩cur powe⟨r⟩ ⟨mutilated⟩swer ⟨mutilated⟩ parts of ⟨mutilated⟩, & presu⟨me⟩ ⟨mutilated⟩ will send the Se⟨mutilated⟩ particular attent⟨mutilated⟩ ⟨yo⟩ur friend & h⟨mutilated⟩
        
          Go: W⟨ashington⟩
        
        
          P.S.
          I sent last We⟨ek⟩, in a letter to Mrs Washington, but if y⟨o⟩u left Mount Vernon on friday, it coul⟨d⟩ not have got to hand before—Doctr P⟨er⟩kins’s Patent Instrument, with directions for curing Pains & Inflamations of all sorts—particularly such as af⟨f⟩ect you. He himself speaks confidently of his Success; and there are many respectable certificates in confirmation of what he asserts—Be these as they may, there is one thing in it we are sure of—and ⟨tha⟩t is, if it does no ⟨g⟩ood, it will do ⟨no⟩ harm—conseque⟨nt⟩ly the applica⟨tion⟩ may be made ⟨with⟩out apprehen⟨sion⟩ of bad ⟨or⟩ da⟨ngerou⟩s consequences ⟨mutilated⟩ ⟨illegible⟩ tried ⟨mutilated⟩.
        
      